Exhibit 10.1
Execution Version



AMENDMENT NO. 5 TO CREDIT AGREEMENT AND WAIVER


This Amendment No. 5 to Credit Agreement and Waiver (this “Agreement”) dated as
of March 25, 2016 is made by and among QUIDEL CORPORATION, a Delaware
corporation (the “Borrower”), the guarantors party hereto (the “Guarantors”),
BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative Agent”),
Swing Line Lender and L/C Issuer (each as defined in the Credit Agreement (as
defined below), and the Lenders (as defined in the Credit Agreement) signatory
hereto.


W I T N E S S E T H:


WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Amended and Restated Credit Agreement dated as of August 10,
2012, as amended by that certain Amendment No. 1 to Credit Agreement dated as of
January 30, 2013, as amended by that certain Amendment No. 2 to Credit Agreement
dated as of December 1, 2014, as amended by that certain Amendment No. 3 to
Credit Agreement dated as of June 4, 2015, and as amended by that certain
Amendment No. 4 to Credit Agreement dated as of August 6, 2015 (as hereby
amended and as from time to time hereafter further amended, modified,
supplemented, restated, or amended and restated, the “Credit Agreement”).
Capitalized terms used in this Agreement not otherwise defined herein shall have
the respective meanings given thereto in the Credit Agreement; and
WHEREAS, the Borrower made Permitted Stock Repurchases (including retirement of
Permitted Convertible Indebtedness) prior to the Effective Date of this
Agreement in excess of the amount permitted under Section 7.06(e) of the Credit
Agreement, which excess amount was less than $4,500,000 (the “Excess Stock
Repurchases”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders (a) waive any Default or Event of Default that may have occurred as a
result of the Excess Stock Repurchases and (b) agree to amend certain provisions
of the Credit Agreement as set forth below, and the Administrative Agent and the
Lenders signatory hereto are willing to grant such waiver and to effect such
amendments on the terms and conditions contained in this Agreement;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is amended as follows:
(a)
The definition of “Business Day” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“ ‘Business Day means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in



--------------------------------------------------------------------------------



Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.”
(b)
The definition of “Committed Loan Notice” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“ ‘Committed Loan Notice’ means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.”
(c)
The definition of “Defaulting Lender” in Section 1.01 of the Credit Agreement is
hereby amended to add the following new clause (iii) to clause (d) of such
definition:

“or (iii) become the subject of a Bail-In Action”
(d)
The definition of “Eurodollar Rate” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“ ‘Eurodollar Rate’ means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c)    if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such

2

--------------------------------------------------------------------------------



approved rate shall be applied in a manner as otherwise reasonably determined by
the Administrative Agent.”
(e)
The definition of “London Banking Day” in Section 1.01 of the Credit Agreement
is hereby deleted in its entirety.

(f)
The definition of “Responsible Officer” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“ ‘Responsible Officer’ means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller, secretary or any
assistant secretary of a Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.”
(g)
The definition of “Swing Line Loan Notice” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“ ‘Swing Line Loan Notice’ means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.”
(h)
Section 1.01 of the Credit Agreement is hereby amended to add the following new
definitions in correct alphabetical order:

“ ‘Bail-In Action’ means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
‘Bail-In Legislation’ means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
‘EEA Financial Institution’ means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member

3

--------------------------------------------------------------------------------



Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
‘EEA Member Country’ means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
‘EEA Resolution Authority’ means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
‘EU Bail-In Legislation Schedule’ means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
‘Fifth Amendment’ means that certain Amendment No. 5 to Credit Agreement and
Waiver, dated as of March 25, 2016, by and among the Borrower, the Guarantors
party thereto, the Administrative Agent and the Lenders party thereto.
‘Write-Down and Conversion Powers’ means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”
(i)
The first sentence of Section 2.02(a) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephone
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice.”
(j)
Section 2.04(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone, or (B) a Swing Line Loan Notice;
provided that any telephone notice must be confirmed immediately by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the

4

--------------------------------------------------------------------------------



Administrative Agent not later than 10:00 a.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 11:00
a.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 12:00 noon on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.”
(k)
Clause (i) of Section 2.05(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(i) such notice must be in a form acceptable to the Administrative Agent and be
received by the Administrative Agent not later than 8:00 a.m. (A) three Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (B) on the
date of prepayment of Base Rate Committed Loans;”
(l)
The last sentence of Section 2.16(a)(iv) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“Subject to Section 10.21, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”
(m)
Article V of the Credit Agreement is hereby amended to add the following new
Section 5.22:

“5.22    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.”
(n)
Article V of the Credit Agreement is hereby amended to add the following new
Section 5.23:


5

--------------------------------------------------------------------------------



“5.23    EEA Financial Institution. Neither the Borrower nor any of its
Subsidiaries is an EEA Financial Institution.”
(o)
Article VI of the Credit Agreement is hereby amended to add the following new
Section 6.20:

“6.20    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.”
(p)
Section 7.06(e) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(e)    the Borrower may make any Permitted Stock Repurchase; provided that,
after giving effect to such Permitted Stock Repurchase, the aggregate amount of
cash paid or payable for all Permitted Stock Repurchases made after the
effective date of the Fifth Amendment shall not exceed $50,000,000 during the
term of this Agreement.”
(q)
Article VII of the Credit Agreement is hereby amended to add the following new
Section 7.16:

“7.16    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Loan for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.”
(r)
Section 10.18 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other Committed Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative

6

--------------------------------------------------------------------------------



Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.”
(s)
Article X of the Credit Agreement is hereby amended to add the following new
Section 10.21:

“10.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”
2.Waiver. Subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders party hereto hereby irrevocably waive any
Default or Event of Default that may have occurred as a result of the Borrower
making the Excess Stock Repurchases prior to the Effective Date of this
Agreement. The waiver set forth in this Section 2 is limited to the extent
specifically set forth herein and no other terms, covenants or provisions of the
Credit Agreement are intended to be affected hereby, except as specifically set
forth in Section 1 hereof.
3.Effectiveness; Conditions Precedent. This Agreement and the amendments to the
Credit Agreement herein provided shall become effective as of the date (the
“Effective Date”) all of the following conditions precedent have been satisfied:

7

--------------------------------------------------------------------------------



(a)the Administrative Agent shall have received counterparts of this Agreement,
duly executed by the Borrower, the Administrative Agent, each Guarantor and the
Required Lenders; and
(b)all fees and expenses payable to the Administrative Agent and the Lenders
(including the fees and expenses of counsel to the Administrative Agent)
estimated to date shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).
The Administrative Agent and the Lenders agree that the conditions precedent set
forth in clause (a) of this Section 3 will be deemed satisfied upon the
Administrative Agent’s delivery to the Lenders (including by posting to the
Platform) of a fully executed version of this Agreement on the date hereof.
4.Consent of the Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Guaranty to which such Guarantor is a party (including without
limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Agreement and
the amendments contemplated hereby) and the enforceability of such Guaranty
against such Guarantor in accordance with its terms.
5.Representations and Warranties. In order to induce the Administrative Agent,
the L/C Issuer and the Lenders to enter into this Agreement, the Borrower
represents and warrants to the Administrative Agent and the Lenders that, except
for the effects of the Excess Stock Repurchases:
(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Credit Agreement;
(b)The Persons appearing as Guarantors on the signature pages to this Agreement
constitute all Persons who are required to be Guarantors as of the date of this
Agreement pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who became Subsidiaries or
were otherwise required to become Guarantors after the Closing Date, and each of
such Persons has become and remains a party to a Guaranty as a Guarantor;
(c)This Agreement has been duly authorized, executed and delivered by the
Borrower and Guarantors party hereto and constitutes a legal, valid and binding
obligation of such parties, except as may be limited by general principles of
equity or by the effect of

8

--------------------------------------------------------------------------------



any applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and
(d)No Default or Event of Default has occurred and is continuing.
6.Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
7.Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
8.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.
9.Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of California applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Sections 10.14, 10.15 and 10.16 of the
Credit Agreement.
10.Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
11.References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.
12.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent, the L/C Issuer and each of
the Guarantors and Lenders, and their respective successors, legal
representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 10.06 of the Credit Agreement.



9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


 
 
BORROWER:
 
 
 
QUIDEL CORPORATION
 
 
 
By:
/s/ Randall J. Steward
 
Name:
Randall J. Steward
 
Title:
CFO
 
 
 

 
 
GUARANTORS:
 
 
 
DIAGNOSTIC HYBRIDS, INC.
 
 
 
By:
/s/ Randall J. Steward
 
Name:
Randall J. Steward
 
Title:
Treasurer
 
 
 



 
 
BANK OF AMERICA, N.A., as
 
 
Administrative Agent
 
 
 
 
By:
/s/ Tiffany Shin
 
Name:
Tiffany Shin
 
Title:
Assistant Vice President
 
 
 

 
 
BANK OF AMERICA, N.A., as a Lender, L/C
 
 
Issuer and Swing Line Lender
 
 
 
 
By:
/s/ John C. Plecque
 
Name:
John C. Plecque
 
Title:
Senior Vice President
 
 
 

 
 
U.S. BANK NATIONAL ASSOCIATION, as
 
 
Syndication Agent and a Lender
 
 
 
 
By:
/s/ Matthew Kavan
 
Name:
Matthew Kavan
 
Title:
Vice President
 
 
 

 
 
COMPASS BANK, as Documentation Agent and a Lender
 
 
 
 
By:
/s/ M.E. Conboy
 
Name:
M.E. Conboy
 
Title:
SD Market President
 
 
 

 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
By:
/s/ Ling Li
 
Name:
Ling Li
 
Title:
Vice President
 
 
 

 
 
COMERICA BANK, as a Lender
 
 
 
 
By:
/s/ John W. Cardosa
 
Name:
John W. Cardosa
 
Title:
Vice President






















Quidel Corporation
Amendment No. 5 to Credit Agreement and Waiver
Signature Page

